In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-303V
                                       Filed: June 22, 2015
                                           Unpublished

****************************
ROBERT VANOSDOL,                       *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
                                       *      Tetanus diphtheria acellular pertussis
                                       *      (“Tdap”); Brachial Neuritis; Table Injury;
                                       *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

       On March 25, 2015, Robert VanOsdol filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he suffered brachial neuritis after
receiving a Tetanus, diphtheria and acellular pertussis (“Tdap”) vaccine on April 13,
2012. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On June 22, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “Medical personnel at the Division of Injury
Compensation Programs, Department of Health and Human Services (“DICP”), have

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
reviewed the petition and supporting documentation filed in this case. Based on this
review, DICP concludes that petitioner suffered a Table brachial neuritis, and that there
is not a preponderance of evidence that the brachial neuritis was due to factors
unrelated to the vaccination. Therefore, compensation is appropriate.” Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master